OFFICE OF THE AITORNEY GENERALOF TEXAS
                                   AUSTIN


GRILD   c. MAwn
*-n      QCIUWAL
Honorable John C. Mexburger, Page 2


            YL   Are the Clerk8 end Judges of the ocurt
                 In whieh the Interpreter Is employed
                 authorized to Iesue waste    payeble
                 out of the General   Fund or mu& auoh
                 interpreters flret present a oleim to
                 be approved by the County AudItmV
            Artiole 37X.2,Reviaed Civil Statutes of Texa8, ~926,
provides thetr
           "The oourt may, when neoeseery, appoint Inter-
      pretera, who may be mxmmned In thr,sane mmner aa
      wit~essee, and shall be subjeot to the eeme peml-
      fA&for dIaobedienc~. (Acta 1846, p. 363; P. 1).
           n

            Am019   2076, ReVbed Civil   SfatIdS,   iQg6,   pXVVidW3;

            "In each civil wit  wherein the eenioes of aa
       interpreter are used, three dollars shall be charged
       aad oolleoted as part OS the ooete a8 Interpreter*s
       fees, to be paid rhen colleoted Info the &eneM
       rMd6  of the county. (At&s 4th U.S. lQlS, p. 20)"
            Art1018 2%72, Revised cIvIl~stet&ta 1925, ee
emended by A&a, lW37, (5th Le@slature, pags d, Oh. 106,
Par. 1, provides ee follower
            "The ConmiSSiOLi8~~ courts Of the Val'tOlW
       oountles ofthie Stete ereherebyauthorieedto      pag
       ror the aez?rIoeoof Interpretare employed by the
       verioue Oourte wIthIn tholr ree otlve oounties a
       PWIInot to excee4 Five Dollare r $S) per day, whIoh
       is to be paid out of the Generel Funds of the oounty
       uponwerrente issued by the respective Ooarts or
       clerks thereoi'in favor-of the persona rendering
       euuh eervioem; provided however, thet such fntm
       gpg;;hall    be paid only for-the time he ia eotuellY
                  Aots 4th OiS. 19lS, po 26: Aots 1957, -4Isth
       Leg., p:px)l, Oh. 106, 6!lo"
            In 19X3, the Fourth Called sesalon of the ThirtY-
Fifth Legieleture emoted a law whioh furnishedthe freffie  work
for all eubeequent a&lone by awoeeding legisleturea regard-
ing the employment and aompensetionof court interpretera. The
aonorable John C. Marburger, Pete 9


phraseology and .provisionsof our current statutory provision,
Article 2372, aupra, follow in a eingularmanner the earlier
enedzuent. Ia their essence, the 8ImIlItude la marked.- It ap-
pears that the sole purpose of Artlola 2372, es amended,Ie to
inaree8e the pay of court Interpreters from $S.SO to $5.00 per
day. There Is no reference made therain es to whether the pro-
vi8Io~ of the Aot should apply to oivil or oriminaloases or
both* This must be determined.
            Both the earlier aot of 19lS and the subsequent araend-
atory ect of 1987, oonteined emergency alauses. We rerer to
this because rrequently emergency provisions In statutory enaot-
menta afford vital and InformatIve leads towsrde a sound and proper
asoertainment of legielatlve Intent.
            A oursory.ooonalderationof the 1997 amendatory eot
would tend to prove that Article 2372   RevleedUlvil Statutes,
1928, 8s amended;wua deaigaed prIma&      for applioafion in In-
stanoes at o&ninsl proeeoution   nsoessltati~ the 8ervIoea of
an Interpreter6 For vfItne.se this language used in &afting the
emergeneg olauser
            *. . .th e l . . iaot*that in a great number
       OS oountles In this State, It is eaaentltd. In the
       proseoutlog or or-       ~ae8eu#
                                      to have aompeten* In-
       terprstere toInterpr8tthetestImony0rwItuoss8s~
       unabletos~akortmder8tudtheSr@shZmg~o,
       and therurtherraotthatthe      pa8s8Se of thie law
       Is neo&mmry In the enforoement of the orImIna1 law8
       of this etete oreates en fatuergsn~y and an Imperative
       pub110 neeearrity.. .v
            Langam@ of the same Import was employed In the eme~
genoy olause 0r the orIgina aat.
            Ae a rurther substantletlng and supporting raat tend-
ing toward8 the oonoluslon that.ArtIala 2072, as amended, applied
to orimInal eases only we obeene that there Is no expr888 or
Implied-reference to &I1   o-88 anywhere in the emendatory ast.
However, let it be noted, that mention and prevision for oivI1
oases were made in the body (d the originalAct In 19lS a8 fOl-
lows:
            Seotion 2. *Za all alvil suits whereln the ser-
       vices of an Interpreter la used there ahall be.ohar ed
       end oolleated es.part of the oosts,of the case, a8 L-
       terpreter's fees, the sum of g3.00, whioh smouut when
       oolleoted shell be paid Into the general runds0r the
       uounty."
Honorable Johu 0. Marburger, Page 4


             The SaI!LO
                      provision 16 now inaorporatec¶and found in
&t&al8   2676, Revised 61~11 Statutes, 1928, supra.
            m this express reference to oivil uasea and by the
provi8Ions rpade therein for a runa to be raisedby esrraeameht
0s lltlgante to pay interpreters  employed purfmnt to suoh 0ivIl
lItlg&tIon, ore&tea the i.n1pre88ionthat the Legislature intended
for the term8 of the Act to apply to Interpretera, in both cial
eml OrIaAnal cases.
             Having detemined   this, we proceed to au inbividual~
treetment of the queationa presented to ua by you. In doing so,
we ahal]..iolhm   the seme numerioal order of your presentmut.
            HO. 1. Au .anawez0s thia question neoeaserIly in-
volrea the emwer to Ho. 2; therefore, both shell be treated es
one*
            It lreem.8
                     clear-that the judge of a oourt ooouples a
poaltlon whioh peauliarly qualIfIe8 him to determIne whet oam-
pen8atIan shall be paid to an Interpxeter for setices rendered.
In ourbpInI~n, the amouut of the oOmpentvatIonallowed Is withIn
the mound dirrorstlonof the oourt. This oontentlon is further
at-          by the 8xpz-888 nordIng of t&e 'Stetrrfe~whiah
         faea~                                                 provldee
bh*f he $a6ge or alerk of a oourf ehall Isaw a wazmnt ta the
              The exerolse 0s thI8 runotlon neoesrerily       Infera,
                                              walTant to be 80
                  By t&la, however, we do not Intend to expressly
or impJ.IeQy hoid that the olefk or the court has the power of
SIxIng th& oampensatlon to be paid the Interpreter. In our
opInIOn, It was the intent of the legI8lature, that the clerk
oi the oohrtmight issue ewaxrult     but only aSter reoeiving      8n
order to thet6ffetd rr0m the pmefdlng    Judge.

            Further, In the abaenoe of a deiIuIte legi8lative fix-
atlon of a rate of compeneation to be paid Interpreters, it
would app&8x, that the power Or WpoIntment bears with  it that
seoohdary power of determInIng the oonsideration for the rervloea
to be rendered. Axtiole 2372, uupra, provides that eh Interpre-
ter ahall be p&Id a sum e. . .not to exaeetlFive ($S.OO) per
day. . ."* There.18 no deflnlte, fired, or predetemined rate
of oompensation except that It shall not exceed $5.00. There-
fore, the amount to be paid the Iuterpreter ie within the diaOr8-
tion or the judge or the coort; but in no Instanae 18 that oom-
peuatlon to exmwl the sum of!$8.00 pes day; By the terms of
the Statute there might be a lesser sum paid, but no greater.
Honorable John C. Xarburger, Page 5


          No. 9.  The terms or the statute Infer that a er
dIea basis or aompemetion is oontamplated; therefore, t+k
Erpreter    should be paid by the day rather then by the 0888.
          No. 4. The term *employ mana, in this Instance,
rendering eervioee , or being in a position to render servioes,
for wages. By appointment an Interpreter is.plaoed in either
one of the other of these positions. Thus, hi8 oompeneetion
Bhall be from that tfme Ih whloh he is required to be In et-
tend8808 upon the court until the time of his discharge. This
does-not neoessarily depend upon the day or tine of hi8 eppoInG
ment, beoeuse such eat la merely ah event necessary es a pre-
liminary to the actual rendition 0s his servioes, or inoldental
'tohis bei= in a position to reader those servioesr
          No. 5. Artiole 2372, provide8 for the payment of In-
terpreters by *. . .vmrrants-Issued by the . . . courts or
olerlssthereor. . .* upon the general fund of the crouuty. ThIa
olearly empowers the oourt or olerk~thereof to issue w-ants
to p8,yinterpretere. Buehwarrauts, when signed, &tt88ted, and
impressed with the seal of the-issuing aoort, G oomplIame '
rlth the terms of Article 1545, BaviS84 Civil StatUteS~,19eS,
represent the Interpreter's olaim or aaoouut agaInat the oouutye
NO 8pprOVti OthSr*thM hi8 uSu8.lezeminatI6n and VerFizOaciO8 Of
ti ebdJIE3,bIl-&S,end aOoOWlt ag;ainStthe aOuuty18 req&'ed Of
the eouetp auditor. 7be oauuty audIter*s approval In the iti8t
In&anoels   not reqalred In order for the interpreter to have a
valid olafm against the aounty.
          It is true that Art1018 3.661,Revised CIvIl StRtut88;
1925, requires that -. . .All werranta on the aounty trea8urer,
eroept warrants for ury eervIQe, must be aountersigned by the
oounty eudItor.* T hi!
                     8 Should be done. Xowever, thet'aot aon-
stitutes a ronaality only. In the case now before us, the act of
*oountersIgnIngw does not necessarily Imply nor require a prior
aat or *epproval*v.
          Since Artl~le 2392 supersede8 in point of time Artiole
1643, it Is OUT opinion that the Justloe of the Peaoe Courts
eve included-within the phimae *varIoue oourt8* of the crounty;
oonsequently, the judge thereof might issue warrants to pay
aourt interpreters.
          YE the exerckse of a power grauted by a legie-
     latlve aot inoludegoing beyond limits fixed by a
Eonorable John C. Herburger, *age 6


        prior statute, auoh limltatlon is implledly removed,
        at leest so far a8 it oonfliats With the doing 0s
        that which is subsequently authorized." Sutherland
        on Statutory Construotion, Notion 145 et p. 195.
          Trusting that thie satiafeatorlly answer8 your ques-
tlon8, we remIn

                                               Yours very truly
                                     ATTGRNEYGEVERALOFTEXAS




                                     By    ./S/   Grundy Willbaa
Gutew



APPRoZ3pf&ld,1940
Attm?neg~General    of Texas


                                               Opinion OommIttee
                                          By    B. 19.8. ChaInnan